 
Exhibit 10.5


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
Principal Amount: $__________
Issue Date: May ___, 2009

 
 
FORM OF SECURED CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, CLEAR SKIES SOLAR, INC., a Delaware corporation (hereinafter
called “Borrower”), hereby promises to pay to the order of _______ (the
“Holder”), without demand, the sum of ________ ($_______) (“Principal Amount”),
with interest accruing thereon, on May ___, 2010 (the “Maturity Date”), if not
sooner paid.


This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower, the Holder and the other signatories thereto
(“Other Holders”) dated at or about the date hereof (the “Subscription
Agreement”), who have been issued Notes pursuant to the Subscription Agreement
(“Other Notes”) and shall be governed by the terms of such Subscription
Agreement.  Unless otherwise separately defined herein, all capitalized terms
used in this Note shall have the same meaning as is set forth in the
Subscription Agreement.  The following terms shall apply to this Note:


ARTICLE I


GENERAL PROVISIONS


1.1           Interest Rate.   Interest payable on this Note shall accrue at the
annual rate of six percent (6%) and be payable on the Maturity Date, accelerated
or otherwise, when the principal and remaining accrued but unpaid interest shall
be due and payable, or sooner as described below.


1.2           Payment Grace Period.  The Borrower shall not have any grace
period to pay any monetary amounts due under this Note.  During the pendency of
an Event of Default (as described in Article III), a default interest rate of
eighteen percent (18%) per annum shall be in effect.


1.3           Conversion Privileges.  The Conversion Rights set forth in Article
II shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full regardless of the occurrence of an Event of
Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           Prepayment.  This Note may be prepaid by the Borrower in whole, at
any time, or in part, from time to time, without penalty or premium, upon thirty
(30) days prior written notice to the Holder.  Upon receipt of such notice, the
Holder may determine to convert the Note pursuant to Article II.


ARTICLE II


CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $.001 par value per
share (“Common Stock”) as set forth below.


2.1.           Conversion into the Borrower's Common Stock.


(a)           The Holder shall have the right from and after the date of the
issuance of this Note and then at any time until this Note is fully paid, to
convert any outstanding and unpaid principal portion of this Note, and accrued
interest, at the election of the Holder (the date of giving of such notice of
conversion being a "Conversion Date") into fully paid and non-assessable shares
of Common Stock as such stock exists on the date of issuance of this Note, or
any shares of capital stock of Borrower into which such Common Stock shall
hereafter be changed or reclassified, at the conversion price as defined in
Section 2.1(b) hereof (the "Fixed Conversion Price"), determined as provided
herein.  Upon delivery to the Borrower of a completed Notice of Conversion, a
form of which is annexed hereto as Exhibit A, Borrower shall issue and deliver
to the Holder within three (3) business days after the Conversion Date (such
third day being the “Delivery Date”) that number of shares of Common Stock for
the portion of the Note converted in accordance with the foregoing.  At the
election of the Holder, the Borrower will deliver accrued but unpaid interest on
the Note, if any, through the Conversion Date directly to the Holder on or
before the Delivery Date.  The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing that portion
of the principal of the Note and interest, if any, to be converted, by the
Conversion Price.


(b) Subject to adjustment as provided in Section 2.1(c) hereof, the fixed
conversion price per share shall be equal to $0.10 (“Fixed Conversion Price”).


(c)            The Fixed Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any "person"
or "group" (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the "beneficial owner" (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
Common Stock of the Borrower, or (F) the Borrower effects any reclassification
of the Common Stock or any compulsory share exchange pursuant to which the
Common Stock is effectively converted into or exchanged for other securities,
cash or property (in any such case, a "Fundamental  Transaction"), this Note, as
to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be deemed to evidence the right to convert into such number and kind
of shares or other securities and property as would have been issuable or
distributable on account of such Fundamental Transaction, upon or with respect
to the securities subject to the conversion right immediately prior to such
Fundamental Transaction.  The foregoing provision shall similarly apply to
successive Fundamental Transactions of a similar nature by any such successor or
purchaser.  Without limiting the generality of the foregoing, the anti-dilution
provisions of this Section shall apply to such securities of such successor or
purchaser after any such Fundamental Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


                                D.           Share Issuance.   So long as this
Note is outstanding, if the Borrower shall issue any Common Stock except for the
Excepted Issuances (as defined in the Subscription Agreement), prior to the
complete conversion or payment of this Note, for a consideration per share that
is less than the Fixed Conversion Price that would be in effect at the time of
such issue, then, and thereafter successively upon each such issuance, the Fixed
Conversion Price shall be reduced to such other lower issue price.  For purposes
of this adjustment, the issuance of any security or debt instrument of the
Borrower carrying the right to convert such security or debt instrument into
Common Stock or of any warrant, right or option to purchase Common Stock shall
result in an adjustment to the Fixed Conversion Price upon the issuance of the
above-described security, debt instrument, warrant, right, or option and again
upon the issuance of shares of Common Stock upon exercise of such conversion or
purchase rights if such issuance is at a price lower than the then applicable
Fixed Conversion Price. Common Stock issued or issuable by the Borrower for no
consideration will be deemed issuable or to have been issued for $0.001 per
share of Common Stock.  The reduction of the Fixed Conversion Price described in
this paragraph is in addition to the other rights of the Holder described in the
Subscription Agreement.


(d)           Whenever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Borrower shall promptly mail to the Holder a notice setting
forth the Conversion Price after such adjustment and setting forth a statement
of the facts requiring such adjustment.


(e)           During the period the conversion right exists, Borrower will
reserve from its authorized and unissued Common Stock not less than an amount of
Common Stock equal to 150% of the amount of shares of Common Stock issuable upon
the full conversion of this Note.  Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable.  Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof and the Subscription
Agreement.  Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid.


2.3.           Maximum Conversion.  The Holder shall not be entitled to convert
on a Conversion Date that amount of the Note in connection with that number of
shares of Common Stock which would be in excess of the sum of (i) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates on a
Conversion Date, (ii) any Common Stock issuable in connection with the
unconverted portion of the Note, and (iii) the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Borrower on such Conversion Date.  For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.  Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of
4.99%.  The Holder shall have the authority and obligation to determine whether
the restriction contained in this Section 2.3 will limit any conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
Notes are convertible shall be the responsibility and obligation of the
Holder.  The Holder may waive the conversion limitation described in this
Section 2.3, in whole or in part, upon and effective after 61 days prior written
notice to the Borrower to increase such percentage to up to 9.99%.


ARTICLE III


EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:


3.1           Failure to Pay Principal or Interest.  The Borrower fails to pay
any installment of principal, interest or other sum due under this Note when
due.


3.2           Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of the Subscription Agreement, Transaction Documents
or this Note in any material respect and such breach, if subject to cure,
continues for a period of five (5) business days after written notice to the
Borrower from the Holder.


3.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, in the Subscription
Agreement, Transaction Documents, or in any agreement, statement or certificate
given in writing pursuant hereto or in connection therewith shall be false or
misleading in any material respect as of the date made and the Closing Date.


3.4           Liquidation.   Any dissolution, liquidation or winding up of
Borrower or any substantial portion of its business.
 
 
 

--------------------------------------------------------------------------------

 
 
3.5           Cessation of Operations.   Any cessation of operations by Borrower
or Borrower admits it is otherwise generally unable to pay its debts as such
debts become due.
 
3.6           Maintenance of Assets.   The failure by Borrower to maintain any
material intellectual property rights, personal, real property or other assets
which are necessary to conduct its business (whether now or in the future).


3.7           Receiver or Trustee.  The Borrower or any Subsidiary of Borrower
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business; or such a receiver or trustee shall otherwise be
appointed.


3.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any of its property or other
assets for more than $250,000, unless stayed vacated or satisfied within thirty
(30) days.


3.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower or any Subsidiary of
Borrower.


3.10           Delisting.   Delisting of the Common Stock from any Principal
Market; failure to comply with the requirements for continued listing on a
Principal Market for a period of five (5) consecutive trading days; or
notification from a Principal Market that the Borrower is not in compliance with
the conditions for such continued listing on such Principal Market; provided,
however, that so long as the Borrower files its 2008 10-K by May 18, 2009, the
lateness of such filling will not be an Event of Default under this Section
3.10.


3.11           Non-Payment.   A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $200,000 for more than
twenty (20) days after the due date, unless the Borrower is contesting the
validity of such obligation in good faith.


3.12           Stop Trade.  An SEC or judicial stop trade order or Principal
Market trading suspension that lasts for five or more consecutive trading days.


3.13           Failure to Deliver Common Stock or Replacement Note.  Borrower's
failures to timely deliver Common Stock to the Holder pursuant to and in the
form required by this Note and Sections 7 and 11 of the Subscription Agreement,
or, if required, a replacement Note.


3.14           Reservation Default.   Failure by the Borrower to have reserved
for issuance upon conversion of the Note or upon exercise of the Warrants issued
in connection with the Subscription Agreement, the number of shares of Common
Stock as required in the Subscription Agreement, this Note and the Warrants.


3.15           Financial Statement Restatement.  The restatement after the date
hereof of any financial statements filed by the Borrower with the Securities and
Exchange Commission for any date or period from two years prior to the Issue
Date of this Note and until this Note is no longer outstanding, if the result of
such restatement would, by comparison to the unrestated financial statements,
have constituted a Material Adverse Effect.


3.16           Other Note Default.  The occurrence of any Event of Default under
any Other Note.


3.17           Reverse Splits.   The Borrower effectuates a reverse split of its
Common Stock without twenty (20) days prior written notice to the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
3.18           Event Described in Subscription Agreement.  The occurrence of an
Event of Default as described in the Subscription Agreement that, if susceptible
to cure, is not cured during any designated cure period.


3.19           Executive Officers Breach of Duties.  Any of Borrower’s named
executive officers or directors is convicted of a violation of securities laws,
or a settlement in excess of $250,000 is reached by any such officer or director
relating to a violation of securities laws, breach of fiduciary duties or
self-dealing.


3.20           Cross Default.  A default by the Borrower of a material term,
covenant, warranty or undertaking of any other agreement to which the Borrower
and Holder are parties, or the occurrence of a material event of default under
any such other agreement to which Borrower and Holder are parties which is not
cured after any required notice and/or cure period.


3.21           XTRAX.  Notwithstanding anything in this Note, the Subscription
Agreement or the Transaction Documents, in the event the Company spins out its
XTRAX business as described in the Subscription Agreement, it shall not be
deemed an Event of Default.


ARTICLE IV


SECURITY INTEREST


4.           Security Interest/Waiver of Automatic Stay.   This Note is secured
by a security interest granted to the Holder pursuant to a Security Agreement,
as delivered by Borrower to Holder.  The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower, or if any of the Collateral (as defined in the Security
Agreement) should become the subject of any bankruptcy or insolvency proceeding,
then the Holder should be entitled to, among other relief to which the Holder
may be entitled under the Transaction Documents and any other agreement to which
the Borrower and Holder are parties (collectively, "Loan Documents") and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362.  FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW.  The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder.  The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE V


MISCELLANEOUS


5.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
5.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Clear Skies Solar,
Inc., 200 Old Country Road, Suite 610, Mineola, New York 11501, Attn: Ezra
Green, CEO, facsimile: (516) 281-7150, with a copy by fax only to:  Harvey
Kesner, Esq., Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New
York, NY 10006, facsimile: (212) 930-9725, and (ii) if to the Holder, to the
name, address and facsimile number set forth on the front page of this Note,
with a copy by fax only to Grushko & Mittman, P.C., 551 Fifth Avenue, Suite
1601, New York, New York 10176, facsimile: (212) 697-3575.
 
5.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
5.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Borrower may not assign its obligations under this
Note.
 
5.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
 
 

--------------------------------------------------------------------------------

 
 
5.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.
 
5.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
5.8           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
5.9           Redemption.  This Note may not be redeemed or called without the
consent of the Holder except as described in this Note or the Subscription
Agreement.


5.10           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.




[SIGNATURE PAGE TO FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the ____ day of May, 2009.
 

  CLEAR SKIES SOLAR, INC.          
By:
/s/        Name: Ezra Green       Title: Chief Executive Officer  

 



WITNESS:                         

 
 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)




The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by CLEAR SKIES SOLAR, INC. on
May ___, 2009 into Shares of Common Stock of CLEAR SKIES SOLAR, INC. (the
“Borrower”) according to the conditions set forth in such Note, as of the date
written below.

 


Date of
Conversion:____________________________________________________________________
 
 
Conversion
Price:______________________________________________________________________




Number of Shares of Common Stock Beneficially Owned on the Conversion Date: Less
than 5% of the outstanding Common Stock of CLEAR SKIES SOLAR, INC.




Shares To Be
Delivered:________________________________________________________________




Signature:___________________________________________________________________________

 


Print
Name:__________________________________________________________________________




Address:____________________________________________________________________________


 ____________________________________________________________________________

 
 

--------------------------------------------------------------------------------

 